         Case 6:15-cr-10055-JTM Document 59 Filed 08/19/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                               No. 15-10055-1-JTM

TEGAN C. GULLEY,
            Defendant.



                              MEMORANDUM AND ORDER


       Defendant Tegan Gulley pled guilty in 2015 for possession of a firearm by a felon

in violation of 18 U.S.C. § 922(g)(1). (Dkt. 40). In 2016, Gulley moved to vacate his

sentence pursuant to 28 U.S.C. § 2255, arguing his sentence should not have been

enhanced for a “crime of violence,” citing Johnson v. United States, 135 S.Ct. 2551 (2015).

The court dismissed the motion, holding that Johnson was inapplicable, and that the

defendant’s sentence was correct under U.S.S.G. § 4B1.2(a)(2) and in light of Beckles v.

United States, 137 S.Ct. 886, 890 (2017). (Dkt. 50).

       Now before the court is a “Letter/Motion” (Dkt. 57) filed by Gulley in which he

asks “if the court could appoint me counsel,” because he “was told that I might have

relief” under authorities such as Rehaif v. United States,   U.S.   , 139 S.Ct. 2191, 2200,

204 L.Ed.2d 594 (2019) (holding that under § 922(g) the government must prove “both

that the defendant knew he possessed a firearm and that he knew he belonged to the

relevant category of persons barred from possessing a firearm”), or the First Step Act.
         Case 6:15-cr-10055-JTM Document 59 Filed 08/19/20 Page 2 of 3




Gulley’s letter was entered onto the docket as both a motion for appointment of counsel

and as a motion for reduction of sentence. By earlier Order (Dkt. 58), the court directed

the Office of the Federal Public Defender to review the matter to determine whether

Gulley might qualify for relief. That Office has now notified the court that it will not be

entering an appearance on his behalf.

       To the extent that Gulley’s letter is construed as a motion for reduction of

sentence, the court hereby denies the same. First, as this court has recently observed,

Rehaif “does not announce a new rule of constitutional law that applies retroactively to

cases on collateral review.” See Jackson v. Hudson, 2020 WL 869404, at *2 (D. Kan. Feb. 21,

2020) (Lungstrum, J.) (citing cases). See also Mata v. United States, No. 20-1875, 2020 WL

4515780, at *2 (2d Cir. Aug. 6, 2020) (non-retroactivity is “the uniform view of other

courts of appeals that have addressed this question”). Second, any argument along such

lines was procedurally defaulted when the defendant pled guilty without any claim

that he was unaware that it was illegal for him to possess a firearm. See United States v.

Hisey, 2020 WL 2915036, at *2 (D. Kan. June 3, 2020) (Crabtree, J.).

       The defendant has failed to show any portion of the First Step Act would have

affected his § 921(g) sentence. Moreover, the First Step Act “is largely forward-looking

and not retroactive, applying only where “a sentence for the offense has not been

imposed as of [the] date of enactment.” United States v. Wiseman, 932 F.3d 411 (6th Cir.

2019) (quoting Pub.L.No. 115-391, 132 Stat. 5194, § 401(c)); United States v. Voris, 964 F.3d

864, 875 (9th Cir. 2020) (First Step Act “does not apply to cases pending on appeal in

                                             2
           Case 6:15-cr-10055-JTM Document 59 Filed 08/19/20 Page 3 of 3




which the district court sentenced the defendant before the enactment of the First Step

Act”).

         IT IS ACCORDINGLY ORDERED this day of August, 2020, that the defendant’s

Motion for Reduction of Sentence (Dkt. 57) is hereby denied.




                                        J. Thomas Marten
                                        J. Thomas Marten, Judge




                                           3
